Case 4:21-cv-05684-HSG Document 19 Filed 08/19/21 Page 1 of 2

UNITED STATES JUDICIAL PANEL
on
MULTIDISTRICT LITIGATION

IN RE: PORK ANTITRUST LITIGATION MDL No. 2998
(SEE ATTACHED SCHEDULE)
CONDITIONAL TRANSFER ORDER (CTO —5)

On June 9, 2021, the Panel transferred 2 civil action(s) to the United States District Court for the District of
Minnesota for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. See
_F.Supp.3d_ (J.P.M.L. 2021). Since that time, 4 additional action(s) have been transferred to the District of
Minnesota. With the consent of that court, all such actions have been assigned to the Honorable John R.
Tunheim.

It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the District of Minnesota and assigned to Judge Tunheim.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the District of Minnesota for

the reasons stated in the order of June 9, 2021, and, with the consent of that court, assigned to the Honorable
John R. Tunheim.

This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the District of Minnesota. The transmittal of this order to said Clerk shall be stayed 7 days from the
entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7—day period, the
stay will be continued until further order of the Panel.

 

Inasmuch as no objection is
pending at this time, the
stay is lifted.

Aug 19, 2021 FOR THE PANEL:
cusps OFCE CLM a FR
a

JUDICIAL PANEL ON
MULTIDISTRICT LITIGATION

 

 

 

John W. Nichols
Clerk of the Panel
Case 4:21-cv-05684-HSG Document 19 Filed 08/19/21 Page 2 of 2

IN RE: PORK ANTITRUST LITIGATION

MDL No. 2998

SCHEDULE CTO-5— TAG-ALONG ACTIONS

DIST DIV. C.A.NO.
CALIFORNIA NORTHERN
CAN 4 21-05684
ILLINOIS NORTHERN
ILN 1 21-04085
ILN 1 21-04187
NEW YORK EASTERN
NYE 1 21—04293

CASE CAPTION

Kraft Heinz Foods Company v. Agri Stats, Inc. et al 21-cv-1872
JRT/HB

Conagra Brands, Inc. v. Agri Stats, Inc. et al 21-cv-1873 JRT/HB
Giant Eagle Inc v. Agri Stats Inc. et al 21-cv-1874 JRT/HB

BJ's Wholesale Club, Inc. v. Agri Stats, Inc. et ael-cv-1875 JRT/
HB
